Citation Nr: 1021690	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).  

2.  Entitlement to service connection for low back pain, 
degenerative disc disease with disc rupture, L4-L5, history 
of spinal stenosis, lumbar spine (claimed as low back 
problems) (lumbar spine disability).   

3.  Entitlement to service connection for depression, to 
include as secondary to a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The appellant served in the Naval Air Reserves from 
March 1978 until December 1988, with periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the appellant's service connection 
claims for depressive disorder, low back pain, and 
hypertension.

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Los Angeles RO in May 2009.  A transcript of the hearing has 
been associated with the appellant's VA claims folder.

At this hearing, the undersigned VLJ afforded the appellant a 
60 day continuance so that she may obtain and submit 
additional evidence.  The record reflects that additional 
evidence has been received and associated with the record.  
Since the appellant submitted a waiver of her procedural 
right to have initial consideration of that evidence by the 
agency of original jurisdiction (AOJ), the Board is not 
required to remand the case for the AOJ to consider that 
evidence and to issue a supplemental statement of the case 
(SSOC).  38 C.F.R. § 20.1304(a), (c).  
The Board notes that the appellant filed another claim in 
September 2009 that is not currently on appeal.  In 
connection with that claim, the RO obtained additional VA 
medical treatment records for the appellant and associated 
them with her claims folder.  No waiver of initial AOJ 
consideration of that evidence appears in the record with 
respect to those treatment records.  Pertinently, VA 
regulations provide that a remand for initial consideration 
of additional evidence is necessary only with respect to 
"pertinent" evidence.  38 C.F.R. § 20.1304(c).  Since the 
additional medical treatment records pertain only to the 
current condition of the appellant's disabilities, and do not 
address whether the appellant developed a disease or 
sustained an injury during her periods of ACDUTRA and 
INACDUTRA service, those records are not pertinent to the 
matters at issue in this appeal.  Thus, a remand to the AOJ 
is not necessary and the Board may decide the appeal.  


FINDINGS OF FACT

1.  On May 21, 2009, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
that a withdrawal is requested of the issue of entitlement to 
service connection for hypertension (claimed as high blood 
pressure).  

2.  The appellant's lumbar spine disability is not shown to 
be related to her ACDUTRA or INACDUTRA service, or any event 
of service origin.

3.  The appellant's depression disability is not shown to be 
related to ACDUTRA or INACDUTRA service, or any event of 
service origin.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of her 
substantive appeal on the issue of entitlement to service 
connection for hypertension (claimed as high blood pressure) 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The appellant's low back disability was not incurred in 
or aggravated by a period of ACDUTRA or INACDUTRA service.  
38 U.S.C.A. §§ 101, 1131, 1132, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The appellant's depression was not incurred in or 
aggravated by a period of ACDUTRA or INACDUTRA service, nor 
was the depression caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 101, 1131, 1132, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.310, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2004 letter describing the evidence needed 
to support the appellant's claim was timely mailed before the 
May 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for direct service 
connection, identified what evidence VA was collecting, 
requested the appellant to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing her claim.  

However, the December 2004 letter did not notify the 
appellant of the evidence needed to establish service 
connection on a secondary basis or address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the appellant has not raised any notice issues, the record 
shows that she was not prejudiced by these flaws.  Shinseki 
v. Sanders, 77 U.S.L.W. 4303 (U.S. April 21, 2009).  As 
discussed in more detail below, the Board is denying the 
appellant's service-connection claims.  Accordingly, any 
errors with respect to notice about the rating criteria or 
effective date of an award of service connection have become 
moot and are necessarily harmless.  

As for the failure to provide proper notice of the 
evidentiary requirements for secondary service connection, 
the appellant was not harmed by this flaw either.  As 
discussed below, the appellant claims in part, that her 
depression developed secondary to her low back disability.  
However, the appellant's low back disability is not a 
service-connected disability.  Therefore, the appellant's 
secondary service-connection claim must fail as a matter of 
law, irrespective of whether the appellant received specific 
notice of the secondary service connection evidentiary 
requirements.  Accordingly, any flaws in this notice are also 
necessarily harmless.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
obtaining her service treatment records, by providing her 
with an opportunity to present the sworn testimony of her 
husband and herself, and by obtaining almost all of the 
records she asked VA to obtain.  
Some records were not possible to obtain.  The appellant 
asked VA to obtain records from Parkridge Physical Therapy 
and Dr. Striplin.  Letters were sent to those providers, but 
replies were received by VA for each indicating that the 
recordkeeper had no records for the appellant.  Thereafter, 
in the May 2006 rating decision, the RO notified the 
appellant that those records could not be obtained.  The RO 
identified what had been done to obtain the records and the 
response that had been received, but did not notify the 
appellant at that time that it was her responsibility to 
obtain those records or that the RO intended to decide the 
appeal on the basis of the records that had been received 
[although that notice could be implied from the rating 
decision itself].  

Crucially, the appellant was not prejudiced by VA's failure 
to provide proper notice of the unavailability of non-Federal 
records because both record keepers indicated that those 
records did not exist.  Further, the appellant testified that 
she knew the treatment records for the period immediately 
after discharge from the Naval Air Reserves were not 
available.  Since the appellant could not have obtained them 
herself, she was not prejudiced by VA's failure to notify her 
that she was responsible to obtain them, and by VA 
adjudicating her claim without those records.  

VA was also unable to obtain the appellant's original Social 
Security Administration (SSA) records.  Indeed, after 
multiple RO requests for these records, the SSA record keeper 
notified VA in November 2009 that SSA was unable to locate 
the appellant's medical records.  The RO did not send the 
Appellant a follow-up letter explaining that these records 
were unavailable.  Significantly however, the appellant was 
able to obtain and submit her recent SSA records directly to 
the RO on her own.  Since the appellant herself submitted 
documents she obtained from the SSA, she is not prejudiced by 
VA's failure to send a follow-up letter notifying her of 
their unavailability.

VA did not conduct medical examinations in this case.  VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) establishes that the claimant suffered an 
event, injury, or disease in service; (2) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4).  As discussed below, with 
respect to both the lumbar spine disability and the 
depression disability, the weight of the evidence currently 
of record supports a finding that the appellant did not 
sustain a low back injury, develop depression, or experience 
an event causing the appellant to develop depression during 
her periods of ACDUTRA and INACDUTRA service.  Accordingly, 
because element (1) [in-service event, injury, or disease] is 
not demonstrated in the record, no duty to conduct a physical 
examination of the appellant arose.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

II.  Withdrawal of hypertension issue

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  When raised on the record at a hearing before 
the Board, the withdrawal need not be in writing.  38 C.F.R. 
§ 20.204(b)(1).  

On the record (Transcript at 2, 3) at the May 2009 hearing 
before the Board, the appellant withdrew the issue of 
entitlement to service connection for hypertension (claimed 
as high blood pressure).  As a result, with respect to that 
issue, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and it 
is dismissed.  38 C.F.R. § 20.204; see Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc) [Board is without the 
authority to proceed on an issue if the appellant indicates 
that consideration of that issue should cease], aff'd on 
other grounds, 39 F.3d 1574 (Fed. Cir. 1994).  

III.  Service connection issues

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
in-service injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) [a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service].  

Pertinently, the term "active service" includes service 
performed on active duty, on any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and on any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury [but not 
disease] incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002).

Service connection may alternatively be granted on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Since the appellant does not have a 90-day period of active 
service or a service-connected disability, certain 
presumption rules are not available to the appellant in 
seeking service connection for her lumbar spine disability 
and for her depressive disorder disability.  See, e.g., 
38 U.S.C.A. § 1132 [veteran accepted for service is presumed 
sound with respect to any diseases, injuries, or conditions 
not specifically noted upon entrance into active service]; 
38 C.F.R. §§ 3.307, 3.309 [certain diseases manifesting 
within a specified period of time are presumed to have been 
incurred during service].  

A.  Lumbar spine disability 

It is undisputed that the appellant has a current lumbar 
spine disability.  The record is replete with records showing 
chronic low back pain, degenerative disc disease with disc 
rupture at L4-L5, and a history of spinal stenosis.  Thus, 
the first requirement for service connection has been 
established on this record.  

However, the second requirement for service connection is not 
met in this case because the record does not establish that 
the appellant's back injury was incurred during a period of 
ACDUTRA or INACDUTRA.  There are no service records that show 
a back injury was incurred during one of those training 
periods.  Nor are there  service treatment records indicating 
that any treatment was provided for the appellant's lumbar 
spine during ACDUTRA or INACDUTRA.  

A claimant is not limited to contemporaneous evidence to 
establish that an injury was incurred during service.  A 
service connection claim is considered on the basis of the 
places, types and circumstances of a person's military 
service as shown by service records, the official history of 
each organization in which he or she served, his or her 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  And due consideration must be given to 
VA's policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

The appellant testified at her May 2009 hearing that she 
injured her back during a January 1988 drill weekend while 
performing her duties as an aviation store keeper.  
Transcript at 4-8.  Her duties involved a lot of lifting and 
she was generally required to lift airplane parts and put 
them on shelves.  Transcript at 5.  One day, she and another 
person were lifting a large airplane part.  Id.  She noticed 
that when she was lifting it, all of a sudden, she had a big 
jolt in her back and she kind of went down, down on it.  Id.  
She was in pain after that, so after her drill weekend, she 
went immediately to her doctor at the Harriman Jones Medical 
Center in Long Beach, California.  Id.  She testified that 
she was diagnosed with sciatica in her right leg and lower 
back.  Id.  When asked when it happened, she testified that 
she did not know exactly what date it happened.  Transcript 
at 6.  But a few minutes later, she testified that she had 
just remembered that it had happened during her drill weekend 
in January 1988.  Transcript at 8.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  In particular, a lay person is competent to 
testify about an injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) [lay statements about 
a person's own observable condition or pain are competent 
evidence]; Harvey v. Brown, 6 Vet. App. 390, 393 (1994) [lay 
person competent to testify of the observable series of 
events leading to an injury]; Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) [lay testimony is competent when it 
regards features or symptoms of injury or illness].  And the 
type of injury that the appellant described in her testimony 
is certainly within the competence of a lay person.  

However, merely because a person is competent to present lay 
testimony about an injury does not necessarily make that 
evidence credible.  It is the responsibility of the Board to 
weigh the evidence and determine where to give credit and 
where to withhold the same and in so doing, the Board may 
accept some evidence and reject other evidence.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In determining the weight 
to be assigned to evidence, credibility can be affected by 
many factors, including inconsistent statements, internal 
inconsistency of statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  

The Board finds that the appellant's testimony that her back 
injury occurred during her January 1988 INACDUTRA drill 
weekend is not credible.  Indeed, the testimony provided more 
than 20 years after her Reserve service is inconsistent with 
the contemporaneous documents in the claims folder.  The 
appellant's service treatment records include a November 1987 
note from an orthopedist at the Mullikin Medical Center to 
the Reserve Office indicating that the appellant was under 
care at that center and that she was restricted from physical 
education until December 1988.  That document, written before 
the January 1988 drill weekend, indicates that the appellant 
was already injured when she reported for her January 1988 
INACDUTRA weekend.  

Moreover, the following January 1988 entry appeared in the 
appellant's medical records:  

Pt [Patient] has low back pain and sciatica 
R[right] posterior leg.
Has been unable to work or participate in standing, 
working, exercises.  10 lb. weight gain.
On disability due to above injury.
On disability since July 1987.  

January 9, 1988, Service Treatment Record.  The appellant 
claims that this note in her service treatment records 
indicates that she injured herself during the January 1988 
drill weekend.  Transcript at 6.  However, this note contains 
no details as to how the injury occurred, no determination 
whether it was in the line of duty, and no indication of 
treatment at all.  On its face, this note is not one 
demonstrating that the appellant recently injured herself 
while on duty during that weekend, and sought immediate 
treatment from the medical staff.  Rather, 
the Board finds that this note was made to indicate that the 
appellant was not participating fully in the INACDUTRA 
activities during her January 1988 drill weekend because she 
had pain from an injury which occurred before she reported 
for duty.  In fact, the note specifically indicates that she 
had been on disability [presumably from her civilian 
occupation] since July 1987.  

Significantly, the appellant's interpretation of the January 
9, 1988 entry conflicts with other testimony she has 
provided, indicating that she sought treatment for her back 
pain immediately after the weekend, and not during the 
weekend.  Transcript at 5.  

Additionally, there are other records in the appellant's 
claims file that weigh against a finding that the appellant's 
sustained a low back injury during her January 1988 drill 
weekend.  

First, there is evidence in the record that the appellant 
injured her back at her civilian job.  She told an examiner 
in August 1995 that she injured her back in 1978 after 
lifting some files at work and that she had tried to get 
disability from California for that issue.  August 1995 
Medicine Clinic Note from Erlanger Medical Center [no mention 
of Reserves Service in that report].  In a psychiatric 
evaluation at the Fortwood Center, she reported that had back 
pain from an on-the-job injury when she was picking up 
computer files.  March 2000 Intake/Evaluation Format-Life 
Functioning by the Fortwood Center, Inc. [no mention of 
Reserves service]; 
 see also September 1999 Evaluation for Mental Disorders by 
State of California [the appellant reported that she had 
completed a 12th grade education and had done work in 
purchasing.  The examiner recorded that she had been in a job 
for five years before she hurt her back and had to leave.  
The report does not mention her service in the Reserves in 
connection with that injury].

Second, the appellant's contemporaneous service treatment 
notes of January 9, 1988, January 17, 1988, January 24, 1988, 
her January 1988 Report of Medical History, and the 
examiner's notes in that same report, make no indication that 
the appellant had injured her back during her drill weekend.  

Indeed, the appellant's service treatment records include a 
letter from a physician (Dr. G.) indicating that she had been 
under his care since August 1987.  He explained that at that 
time, she was known to have low back pain with sciatic type 
of distribution on the right side [although X-rays did not 
show any pathology at that time].  She was started on 
physical therapy in August 1987 because of the continuation 
of her problems, but in October 1987, there was no resolution 
of her pain.  Steroids failed to improve her condition and an 
epidural steroid injection also failed to improve her 
condition.  A computed tomography (CT) scan was planned, but 
it was discovered that the appellant was pregnant.  Dr. G. 
reported that her treatment was suspended, except for some 
physical therapy.  He stated that she could not undergo 
physical training, and mentioned no instance of in-service 
back injury.  January 17, 1988 Letter from Dr. G.  

A few days later, an entry in her service treatment records 
summarized Dr. G.'s letter: low back pain with sciatica as 
above [the January 9, 1988 entry].  Treatment with medication 
and physical therapy.  CT planned but delayed due to positive 
pregnancy test January 17, 1988.  Not physically qualified.  
January 24, 1988, Service Treatment Record.  Again, no in-
service back injury was referenced. 

The appellant also filled out a report of medical history in 
January 1988.  She checked the box that she had recurrent 
back pain.  In response to whether she had been refused 
employment or been unable to hold a job or stay in school 
because of the inability to perform certain motions or the 
inability to assume certain positions, the appellant 
indicated yes, as a result of low back pain (sciatic).  She 
noted that her recent weight gain and back pain was due to 
disability (sciatic) and that she had applied for state 
disability insurance.  January 1988 Report of Medical 
History.  

The examiner at the time also noted that she was in active 
drill status and had drilled in January 1988.  The examiner 
noted that she had increasing lower back pain with right 
sciatica and the attached a note from her primary physician 
that showed she was on medication and physical therapy and 
that a CT was planned.  Her last menstrual period was in 
December 1988 [sic] and a urine pregnancy test was positive 
in January 1988 so the CT was postponed.  The examiner found 
she was now not physically qualified due to low back pain and 
sciatica.  January 1988 Report of Medical History [section 
for physician's notes].  Crucially, both the appellant and 
her examiner made no mention of any in-service back injury on 
this January 1988 report of medical history.  

Indeed, nothing in each of these records demonstrates that 
the appellant injured her back during her January 1988 drill 
weekend.  Rather, they appear to document the appellant's 
ongoing complaints of, and treatment for long-standing back 
pain.  

Third, although the appellant's treatment records for the ten 
years after her discharge from the Naval Air Reserves are 
generally not available, medical records dated before the 
filing date of her claim pertinently show that the appellant 
sought treatment for her back pain on multiple occasions 
after her service, but made no mention of any in-service 
injury to her back.  March 1998 Treatment by Dr. C. [she has 
a history of low back pain radiating into her right lower 
extremity; no onset date is given and no mention of Reserves 
service]; May 1998 Initial Evaluation by Dr. S.  [appellant 
reported low back pain with minimal complaints in bilateral 
lower extremities for over ten years; no mention of Reserves 
service]; November 1998 Pain and Rehabilitation Center Group 
[no mention of Reserves service]; August 2004 Letter from 
Dr. Y at Neurological & Spinal Surgery to Dr. S. [appellant's 
low back pain and leg pain on the left side has been going on 
for 10 years but has gotten worse in the past 4 months; no 
mention of Reserves service]. 

In light of: (1) the contemporaneous records that indicated 
the appellant had an injury prior to January 1988; (2) the 
absence in the service records of any language describing 
either an injury or treatment with respect to the 
January 1988 drill weekend; (3) the evidence that she was 
injured at her civilian job picking up computer files; 
(4) the absence of Reserve service being mentioned in 
treatment records before the appellant's claim for service 
connection was filed; and (5) the long passage of time (22 
years) between the January 1988 drill weekend and when the 
appellant testified about the event, the Board finds that 
while the appellant is competent to testify about her injury, 
that testimony is too inconsistent with the positive and 
negative evidence contained in the record to be credible.  
Accordingly, the Board assigns it little weight.  The 
evidence therefore is against a finding that the appellant 
sustained a back injury during ACDUTRA or INACDUTRA.  

The appellant does not raise the issue, but since all 
possible theories of entitlement should be addressed, the 
Board also finds that the appellant's back disability was not 
aggravated during her January 1988 weekend or during any 
other ACDUTRA or INACDUTRA period.  It is true that in the 
June 1987 certificate of physical condition, the appellant 
reported no physical defect(s) which she believed might 
restrict her performance on active duty.  And in the next 
report of physical examination in January 1988, the 
appellant's low back pain with sciatica was noted by the 
examiner.  However, as discussed above, given the absence of 
active naval service, the appellant is not entitled to the 
presumption of soundness that attaches to a veteran when 
accepted into service.  38 U.S.C.A. § 1132.  

Although the appellant is not entitled to the presumption of 
soundness, the Board will consider whether the appellant's 
back disability was made worse by her service.  Crucially, 
there is no credible evidence in the record that the 
appellant's back disability was worse after the January 1988 
weekend than it had been before it.  Dr. G.'s January 1988 
letter to the Reserves details how the appellant was not 
getting relief from the various therapies.  The appellant 
testified that she continued to attend INACDUTRA drill 
weekends until December 1988.  Transcript at 18.  Moreover, 
the examiner's notes on the appellant's January 1988 report 
of medical history form are based on the correspondence from 
the Mullikin Medical Center and Dr. G. that addressed the 
long-standing condition that had not improved.  Thus, those 
notes do not reflect any objective evidence that the lumbar 
spine disability had worsened as a result of her drill 
weekend in January 1988.  Indeed, as noted above, no mention 
of an injury during service is of record.

Nor does the appellant's testimony establish that the back 
disability was aggravated during any other ACDUTRA or 
INACDUTRA service.  The only time frame she focused on was 
the weekend in January 1988.  And while she testified that 
she sought medical treatment immediately following the 
weekend when she injured her back, those records are not 
available to indicate whether there was an increase in the 
severity of her lumbar spine disability.  As discussed above, 
the appellant's testimony about how she injured her back that 
weekend lacks credibility.  Thus, the record does not 
demonstrate that the appellant's lumbar spine disability was 
aggravated during a period of ACDUTRA or INACDUTRA service.  

It is possible for a claimant to establish service connection 
on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  Here, the medical evidence shows that the 
appellant has had chronic low back pain for many years.  But 
the record also establishes that she did not sustain a back 
injury during a period of ACDUTRA or INACDUTRA service.  
Rather, the record shows that her symptoms began with an 
injury that occurred during her civilian life and continued 
through her periods of ACDUTRA and INACDUTRA, with no 
evidence that her disability was aggravated during those 
training periods.  Thus, service connection can not be 
granted on the basis of the continuity of symptomatology 
principles. 

Nor does the benefit of the doubt doctrine produce a 
different result.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, however, 
when the weight assigned to the evidence is taken into 
consideration, the evidence against the claim far outweighs 
the testimony that the appellant incurred a back injury 
during a period of ACDUTRA or INACDUTRA service.  

Notwithstanding the existence of a current disability, the 
evidence of record when analyzed as a whole, weighs against a 
finding that the appellant incurred or aggravated a low back 
disability during a period of ACDUTRA or INACDUTRA service.  
Thus, service connection for a low back disability is not 
warranted. 

B.  Depression 

The appellant is seeking service connection for her 
depression, secondary to her lumbar spine disability.  
Transcript at 19-20.  As noted above, service connection may 
be granted on a secondary basis for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  Establishing secondary 
service connection requires evidence that shows:  (1) a 
current disability exists; and (2) the current disability was 
either (a) caused by, or (b) aggravated by, a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The record establishes that the appellant has a current 
psychiatric disability.  However, as detailed above, the 
appellant's low back disability is not a service-connected 
disability.  Accordingly, even if the evidence in the record 
specifically linked the appellant's depression to her low 
back disability, service connection on a secondary basis 
would still be unwarranted as element (2) of Allen [requiring 
causation by a service-connected disability] remains 
unfulfilled.  Thus, secondary service connection is not 
warranted.  

Turning next to direct service connection, in January 2005 
the appellant stated that during her 10 years of service with 
the Naval Air Reserves, she was under a lot of pressure and 
stress.  However, service connection on a direct basis is not 
established on this record, as there is no credible evidence 
that the appellant developed a depressive disorder during her 
ACDUTRA, or sustained an injury or experienced an event in 
ACDUTRA or INACDUTRA that caused the appellant to develop 
depression.  Her service treatment records are silent as to 
any psychiatric matters.  Crucially, the January 1988 report 
of medical examination shows that her psychiatric system was 
normal at that time.  Further, the appellant herself 
testified that she was not treated for depression until after 
she was discharged from the Reserves.  Transcript at 19.  
  
The appellant has also asserted that she has experienced 
depression symptoms ever since her back injury.  Transcript 
at 19.  Indeed, the appellant is competent to testify as to 
her own observable symptomatology.  However, as discussed in 
detail above, since the appellant's back injury occurred at a 
time other than during her ACDUTRA or INACDUTRA periods of 
service, even if the appellant's testimony were credible on 
this issue, the onset of her depression would also have been 
at a time other than during her ACDUTRA or INACDUTRA periods 
of service.  Thus, direct service connection is not warranted 
for her psychiatric disability, as the evidence of record 
does not reflect that an in-service disease or injury 
existed, or that a positive relationship exists between any 
in-service disease or injury and the appellant's current 
disability.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, secondary service connection is not available 
as a matter of law, so there is no reasonable doubt to 
resolve.  As for direct service connection, the appellant has 
testified that her depression symptoms began at the same time 
as her back injury.  Since the testimony that her back was 
injured during a period of INACDUTRA has been found to lack 
credibility, there is no positive credible evidence to 
support the claim.  As a result, there is no reasonable doubt 
to resolve.  The benefit sought on appeal is accordingly 
denied. 







	(CONTINUED ON NEXT PAGE)
ORDER

The issue of entitlement to service connection for 
hypertension (claimed as high blood pressure) is dismissed.  

Service connection for low back pain, degenerative disc 
disease with disc rupture, L4-L5, history of spinal stenosis, 
lumbar spine (claimed as low back problems), is denied.  

Service connection for depression, to include as secondary to 
a lumbar spine disability, is denied.    



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


